FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4321 JPMORGAN VALUE OPPORTUNITIES FUND, INC. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Registrant's Telephone Number, Including Area Code: (202) 842-5665 Date of fiscal year end: June 30 Date of reporting period: July 1, 2010 - June 30, 2011 Company Name Ticker Security Meeting Date Proposal Type Vote Cast Vote For/Vs Mgmt 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: AULANA L. PETERS MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: EDWARD M. LIDDY MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: GEORGE W. BUCKLEY MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: HERBERT L. HENKEL MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: LINDA G. ALVARADO MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: MICHAEL L. ESKEW MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: ROBERT J. ULRICH MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: ROBERT S. MORRISON MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: VANCE D. COFFMAN MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 ELECTION OF DIRECTOR: W. JAMES FARRELL MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For 3M COMPANY MMM 88579Y101 10-May-2011 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against 3M COMPANY MMM 88579Y101 10-May-2011 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against 3M COMPANY MMM 88579Y101 10-May-2011 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Yes Against For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: R.J. ALPERN MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: R.S. AUSTIN MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: W.J. FARRELL MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: H.L. FULLER MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: E.M. LIDDY MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: P.N. NOVAKOVIC MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: W.A. OSBORN MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: S.C. SCOTT III MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: G.F. TILTON MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 ELECTION OF DIRECTOR: M.D. WHITE MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS. MGMT Yes For For ABBOTT LABORATORIES ABT 29-Apr-2011 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. MGMT Yes Against Against ABBOTT LABORATORIES ABT 29-Apr-2011 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 1 Year For ABBOTT LABORATORIES ABT 29-Apr-2011 SHAREHOLDER PROPOSAL - PHARMACEUTICAL PRICING. Shareholder Yes Against For ACE LIMITED ACE H0023R105 18-May-2011 ELECTION OF EUGENE B. SHANKS, JR. MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ELECTION OF EVAN G. GREENBERG MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ELECTION OF JOHN A. KROL MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ELECTION OF LEO F. MULLIN MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ELECTION OF MICHAEL P. CONNORS MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ELECTION OF OLIVIER STEIMER MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 APPROVAL OF THE ANNUAL REPORT MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ALLOCATION OF DISPOSABLE PROFIT MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 DISCHARGE OF THE BOARD OF DIRECTORS MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2011 MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 APPROVAL OF DIVIDENDS FROM LEGAL RESERVES MGMT Yes For For ACE LIMITED ACE H0023R105 18-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT Yes Abstain Against ACE LIMITED ACE H0023R105 18-May-2011 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTE MGMT Yes 3 Years No Recom. AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: CHARLES B. KNAPP MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: DANIEL P. AMOS MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: DAVID GARY THOMPSON MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: ELIZABETH J. HUDSON MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: JOHN SHELBY AMOS II MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: KRISS CLONINGER III MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: MARVIN R. SCHUSTER MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: MICHAEL H. ARMACOST MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: PAUL S. AMOS II MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: ROBERT B. JOHNSON MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: ROBERT L. WRIGHT MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 ELECTION OF DIRECTOR: TAKURO YOSHIDA MGMT Yes For For AFLAC INCORPORATED AFL 02-May-2011 TO CONSIDER THE FOLLOWING NON-BINDING ADVISORY PROPOSAL: RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCLOSURE IN THE PROXY STATEMENT. MGMT Yes Abstain Against AFLAC INCORPORATED AFL 02-May-2011 NON-BINDING, ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against AFLAC INCORPORATED AFL 02-May-2011 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For ALCOA INC. AA 06-May-2011 ELECTION OF DIRECTOR: JAMES W. OWENS MGMT Yes For For ALCOA INC. AA 06-May-2011 ELECTION OF DIRECTOR: KLAUS KLEINFELD MGMT Yes For For ALCOA INC. AA 06-May-2011 ELECTION OF DIRECTOR: RATAN N. TATA MGMT Yes For For ALCOA INC. AA 06-May-2011 RATIFY THE INDEPENDENT AUDITOR MGMT Yes For For ALCOA INC. AA 06-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT Yes For For ALCOA INC. AA 06-May-2011 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTE MGMT Yes 3 Years For ALCOA INC. AA 06-May-2011 ADOPT INTERNAL REVENUE CODE SECTION 162(M) COMPLIANT ANNUAL CASH INCENTIVE COMPENSATION PLAN MGMT Yes For For ALCOA INC. AA 06-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE SEVENTH (FAIR PRICE PROTECTION) MGMT Yes For For ALCOA INC. AA 06-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH (DIRECTOR ELECTIONS) MGMT Yes For For ALCOA INC. AA 06-May-2011 ELIMINATE SUPER-MAJORITY VOTING REQUIREMENT IN THE ARTICLES OF INCORPORATION - ARTICLE EIGHTH (REMOVAL OF DIRECTORS) MGMT Yes For For ALCOA INC. AA 06-May-2011 SHAREHOLDER PROPOSAL - ACTION BY WRITTEN CONSENT Shareholder Yes Against For ALCOA INC. AA 06-May-2011 SHAREHOLDER PROPOSAL - DECLASSIFY THE BOARD Shareholder Yes For Against AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: D.F. AKERSON MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: C. BARSHEFSKY MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: U.M. BURNS MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: K.I. CHENAULT MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: P. CHERNIN MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: T.J. LEONSIS MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: J. LESCHLY MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: R.C. LEVIN MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: R.A. MCGINN MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: E.D. MILLER MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: S.S REINEMUND MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: R.D. WALTER MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ELECTION OF DIRECTOR: R.A. WILLIAMS MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For AMERICAN EXPRESS COMPANY AXP 02-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against AMERICAN EXPRESS COMPANY AXP 02-May-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY EXECUTIVE COMPENSATION VOTE. MGMT Yes 3 Years Against AMERICAN EXPRESS COMPANY AXP 02-May-2011 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Yes Against For AMERICAN EXPRESS COMPANY AXP 02-May-2011 SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ELECTION OF DIRECTOR: GEORGE MACKENZIE MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ELECTION OF DIRECTOR: JEFFRY E. STERBA MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ELECTION OF DIRECTOR: JULIA L. JOHNSON MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ELECTION OF DIRECTOR: JULIE A. DOBSON MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ELECTION OF DIRECTOR: MARTHA CLARK GOSS MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ELECTION OF DIRECTOR: RICHARD R. GRIGG MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ELECTION OF DIRECTOR: STEPHEN P. ADIK MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2011. MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For AMERICAN WATER WORKS COMPANY, INC. AWK 06-May-2011 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTES. MGMT Yes 3 Years Against ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ELECTION OF DIRECTOR: H. PAULETT EBERHART MGMT Yes For For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ELECTION OF DIRECTOR: JAMES T. HACKETT MGMT Yes For For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ELECTION OF DIRECTOR: JOHN R. BUTLER, JR. MGMT Yes For For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ELECTION OF DIRECTOR: JOHN R. GORDON MGMT Yes For For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ELECTION OF DIRECTOR: KEVIN P. CHILTON MGMT Yes For For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ELECTION OF DIRECTOR: LUKE R. CORBETT MGMT Yes For For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ELECTION OF DIRECTOR: PRESTON M. GEREN III MGMT Yes For For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR. MGMT Yes For For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. MGMT Yes Against Against ANADARKO PETROLEUM CORPORATION APC 17-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. MGMT Yes 1 Year Against ANADARKO PETROLEUM CORPORATION APC 17-May-2011 STOCKHOLDER PROPOSAL- GENDER IDENTITY NON-DISCRIMINATION POLICY. Shareholder Yes Against For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 STOCKHOLDER PROPOSAL- ADOPTION OF POLICY OF INDEPENDENT DIRECTOR CHAIRMAN. Shareholder Yes Against For ANADARKO PETROLEUM CORPORATION APC 17-May-2011 STOCKHOLDER PROPOSAL- ADOPTION OF POLICY ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder Yes For Against ANADARKO PETROLEUM CORPORATION APC 17-May-2011 STOCKHOLDER PROPOSAL- REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Yes Against For ANNALY CAPITAL MANAGEMENT, INC. NLY 23-Jun-2011 NOT VALID-VOTING ON DIRECTORS HAS ALREADY CLOSED. ANY VOTES ON THIS PROPOSAL WILL NOT BE COUNTED MGMT Yes For For ANNALY CAPITAL MANAGEMENT, INC. NLY 23-Jun-2011 NOT VALID-VOTING ON DIRECTORS HAS ALREADY CLOSED. ANY VOTES ON THIS PROPOSAL WILL NOT BE COUNTED MGMT Yes For For ANNALY CAPITAL MANAGEMENT, INC. NLY 23-Jun-2011 NOT VALID-VOTING ON DIRECTORS HAS ALREADY CLOSED. ANY VOTES ON THIS PROPOSAL WILL NOT BE COUNTED MGMT Yes For For ANNALY CAPITAL MANAGEMENT, INC. NLY 23-Jun-2011 A PROPOSAL TO AMEND OUR CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES TO 2,000,000,000 SHARES. MGMT Yes Against Against ANNALY CAPITAL MANAGEMENT, INC. NLY 23-Jun-2011 NOT VALID-VOTING ON THIS PROPOSAL HAS ALREADY CLOSED. ANY VOTES ON THIS PROPOSAL GOING FORWARD WILL NOT BE COUNTED MGMT Yes Abstain Against ANNALY CAPITAL MANAGEMENT, INC. NLY 23-Jun-2011 NOT VALID-VOTING ON THIS PROPOSAL HAS ALREADY CLOSED. ANY VOTES ON THIS PROPOSAL GOING FORWARD WILL NOT BE COUNTED MGMT Yes 3 Years For ANNALY CAPITAL MANAGEMENT, INC. NLY 23-Jun-2011 NOT VALID-VOTING ON THIS PROPOSAL HAS ALREADY CLOSED. ANY VOTES ON THIS PROPOSAL GOING FORWARD WILL NOT BE COUNTED MGMT Yes For For APACHE CORPORATION APA 05-May-2011 ELECTION OF DIRECTOR: G. STEVEN FARRIS MGMT Yes For For APACHE CORPORATION APA 05-May-2011 ELECTION OF DIRECTOR: RANDOLPH M. FERLIC MGMT Yes For For APACHE CORPORATION APA 05-May-2011 ELECTION OF DIRECTOR: A.D. FRAZIER, JR. MGMT Yes For For APACHE CORPORATION APA 05-May-2011 ELECTION OF DIRECTOR: JOHN A. KOCUR MGMT Yes For For APACHE CORPORATION APA 05-May-2011 RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS MGMT Yes For For APACHE CORPORATION APA 05-May-2011 ADVISORY VOTE ON COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS MGMT Yes Abstain Against APACHE CORPORATION APA 05-May-2011 TO RECOMMEND THE FREQUENCY OF ADVISORY VOTE ON COMPENSATION OF APACHE'S NAMED EXECUTIVE OFFICERS MGMT Yes 3 Years Against APACHE CORPORATION APA 05-May-2011 APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL COMMON STOCK MGMT Yes For For APACHE CORPORATION APA 05-May-2011 APPROVAL OF AMENDMENT TO APACHE'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE ADDITIONAL PREFERRED STOCK MGMT Yes For For APACHE CORPORATION APA 05-May-2011 APPROVAL OF APACHE'S 2 MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: GILBERT F. AMELIO MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JAIME CHICO PARDO MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JAMES H. BLANCHARD MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JAMES P. KELLY MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JOHN B. MCCOY MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JON C. MADONNA MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: JOYCE M. ROCHE MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: LYNN M. MARTIN MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: MATTHEW K. ROSE MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ELECTION OF DIRECTOR: REUBEN V. ANDERSON MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 APPROVE 2 MGMT Yes For For AT&T INC. T 00206R102 29-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against AT&T INC. T 00206R102 29-Apr-2011 ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years For AT&T INC. T 00206R102 29-Apr-2011 POLITICAL CONTRIBUTIONS. Shareholder Yes Against For AT&T INC. T 00206R102 29-Apr-2011 SPECIAL STOCKHOLDER MEETINGS. Shareholder Yes Against For AT&T INC. T 00206R102 29-Apr-2011 WRITTEN CONSENT. Shareholder Yes Against For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: LARRY D. BRADY MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: CHAD C. DEATON MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: PIERRE H. JUNGELS MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: JAMES A. LASH MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: J. LARRY NICHOLS MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: JAMES W. STEWART MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 ELECTION OF DIRECTOR: CHARLES L. WATSON MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 VOTE TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANT FIRM FOR 2011. MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 PROPOSAL TO REAPPROVE THE PERFORMANCE CRITERIA FOR AWARDS UNDER THE ANNUAL INCENTIVE COMPENSATION PLAN, AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. MGMT Yes For For BAKER HUGHES INCORPORATED BHI 28-Apr-2011 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO THE EXECUTIVE COMPENSATION FREQUENCY STOCKHOLDER VOTE. MGMT Yes 3 Years No Recom. BAKER HUGHES INCORPORATED BHI 28-Apr-2011 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Yes Against For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: CHARLES K. GIFFORD MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: D. PAUL JONES, JR. MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: DONALD E. POWELL MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: MUKESH D. AMBANI MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: ROBERT W. SCULLY MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: SUSAN S. BIES MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: THOMAS J. MAY MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 ELECTION OF DIRECTOR: VIRGIS W. COLBERT MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 AN ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY OF FUTURE ADVISORY "SAY ON PAY" VOTES. MGMT Yes 3 Years Against BANK OF AMERICA CORPORATION BAC 11-May-2011 RATIFICATION OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For BANK OF AMERICA CORPORATION BAC 11-May-2011 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Yes Against For BANK OF AMERICA CORPORATION BAC 11-May-2011 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For BANK OF AMERICA CORPORATION BAC 11-May-2011 STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder Yes Against For BANK OF AMERICA CORPORATION BAC 11-May-2011 STOCKHOLDER PROPOSAL - GRASSROOTS LOBBYING. Shareholder Yes Against For BANK OF AMERICA CORPORATION BAC 11-May-2011 STOCKHOLDER PROPOSAL - OTC DERIVATIVES TRADING. Shareholder Yes Against For BANK OF AMERICA CORPORATION BAC 11-May-2011 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING IN CONTESTED ELECTIONS. Shareholder Yes Against For BANK OF AMERICA CORPORATION BAC 11-May-2011 STOCKHOLDER PROPOSAL - RECOUPMENT OF INCENTIVE COMPENSATION. Shareholder Yes Against For BANK OF AMERICA CORPORATION BAC 11-May-2011 STOCKHOLDER PROPOSAL - PROHIBITION OF CERTAIN RELOCATION BENEFITS. Shareholder Yes Against For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN MGMT Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. MGMT Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ELECTION OF DIRECTOR: THOMAS T. STALLKAMP MGMT Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER MGMT Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT Yes Abstain Against BAXTER INTERNATIONAL INC. BAX 03-May-2011 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION ADVISORY VOTES MGMT Yes 3 Years For BAXTER INTERNATIONAL INC. BAX 03-May-2011 APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN MGMT Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 APPROVAL OF 2 MGMT Yes For For BAXTER INTERNATIONAL INC. BAX 03-May-2011 PROPOSAL TO AMEND ARTICLE SIXTH TO ELIMINATE THE CLASSIFIED BOARD AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: JOHN A. ALLISON IV MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: JENNIFER S. BANNER MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: K. DAVID BOYER, JR. MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: ANNA R. CABLIK MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: RONALD E. DEAL MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: J.L. GLOVER, JR. MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: JANE P. HELM MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: JOHN P. HOWE III, M.D. MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: KELLY S. KING MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: VALERIA LYNCH LEE MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: J. HOLMES MORRISON MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: NIDO R. QUBEIN MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: THOMAS E. SKAINS MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: THOMAS N. THOMPSON MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 ELECTION OF DIRECTOR: STEPHEN T. WILLIAMS MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 TO RE-APPROVE THE CORPORATION'S SHORT-TERM INCENTIVE PLAN FOR FEDERAL TAX PURPOSES. MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 TO RATIFY THE REAPPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS BB&T'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For BB&T CORPORATION BBT 26-Apr-2011 TO PROVIDE AN ADVISORY VOTE REGARDING BB&T'S OVERALL PAY-FOR-PERFORMANCE EXECUTIVE COMPENSATION PROGRAM COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. MGMT Yes Abstain Against BB&T CORPORATION BBT 26-Apr-2011 TO PROVIDE AN ADVISORY VOTE ON THE FREQUENCY OF "SAY ON PAY" VOTES. MGMT Yes 3 Years Against BB&T CORPORATION BBT 26-Apr-2011 TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES. Shareholder Yes Against For BB&T CORPORATION BBT 26-Apr-2011 TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder Yes For Against BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: DEAN S. ADLER MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: JORDAN HELLER MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: KLAUS EPPLER MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: LEONARD FEINSTEIN MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: PATRICK R. GASTON MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: STANLEY F. BARSHAY MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: STEVEN H. TEMARES MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: VICTORIA A. MORRISON MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 ELECTION OF DIRECTOR: WARREN EISENBERG MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 RATIFICATION OF THE APPOINTMENT OF KPMG LLP MGMT Yes For For BED BATH & BEYOND INC. BBBY 23-Jun-2011 TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS MGMT Yes Abstain Against BED BATH & BEYOND INC. BBBY 23-Jun-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT Yes 1 Year For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: ALEXANDER J. DENNER MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: BRIAN S. POSNER MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: CAROLINE D. DORSA MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: ERIC K. ROWINSKY MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: GEORGE A. SCANGOS MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: LYNN SCHENK MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: NANCY L. LEAMING MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: RICHARD C. MULLIGAN MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: ROBERT W. PANGIA MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: STELIOS PAPADOPOULOS MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: STEPHEN A. SHERWIN MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 ELECTION OF DIRECTOR: WILLIAM D. YOUNG MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN IDEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 SAY ON PAY - AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against BIOGEN IDEC INC. BIIB 09062X103 02-Jun-2011 TO APPROVE AN AMENDMENT TO BIOGEN IDEC'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: NANCY H. HANDEL MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: MARIA KLAWE, PH.D. MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: JOHN E. MAJOR MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: SCOTT A. MCGREGOR MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: WILLIAM T. MORROW MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: HENRY SAMUELI, PH.D. MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: JOHN A.C. SWAINSON MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 ELECTION OF DIRECTOR: ROBERT E. SWITZ MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS IN THE PROXY STATEMENT. MGMT Yes For For BROADCOM CORPORATION BRCM 05-May-2011 TO RECOMMEND CONDUCTING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS. MGMT Yes 3 Years For BROADCOM CORPORATION BRCM 05-May-2011 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: RICHARD J. CAMPO MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: SCOTT S. INGRAHAM MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: LEWIS A. LEVEY MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: WILLIAM B. MCGUIRE, JR. MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: WILLIAM F. PAULSEN MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: D. KEITH ODEN MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: F. GARDNER PARKER MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: STEVEN A. WEBSTER MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 ELECTION OF DIRECTOR: KELVIN R. WESTBROOK MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 APPROVAL OF A CHANGE IN THE STATE OF FORMATION FROM TEXAS TO MARYLAND. MGMT Yes For For CAMDEN PROPERTY TRUST CPT 11-May-2011 APPROVAL OF THE 2 MGMT Yes Against Against CAMDEN PROPERTY TRUST CPT 11-May-2011 APPROVAL, BY AN ADVISORY VOTE, OF EXECUTIVE COMPENSATION. MGMT Yes Abstain Against CAMDEN PROPERTY TRUST CPT 11-May-2011 APPROVAL, BY AN ADVISORY VOTE, ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against CAMERON INTERNATIONAL CORPORATION CAM 13342B105 03-May-2011 ELECTION OF DIRECTOR: DAVID ROSS MGMT Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 03-May-2011 ELECTION OF DIRECTOR: JACK B. MOORE MGMT Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 03-May-2011 ELECTION OF DIRECTOR: PETER J. FLUOR MGMT Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 03-May-2011 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2011. MGMT Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 03-May-2011 TO APPROVE THE COMPANY'S 2 MGMT Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 03-May-2011 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 MGMT Yes For For CAMERON INTERNATIONAL CORPORATION CAM 13342B105 03-May-2011 TO CONDUCT AN ADVISORY VOTE ON THE COMPANY'S 2 MGMT Yes Abstain Against CAMERON INTERNATIONAL CORPORATION CAM 13342B105 03-May-2011 TO CONDUCT AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years No Recom. CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 11-May-2011 ELECTION OF DIRECTOR: ANN FRITZ HACKETT MGMT Yes For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 11-May-2011 ELECTION OF DIRECTOR: PATRICK W. GROSS MGMT Yes For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 11-May-2011 ELECTION OF DIRECTOR: PIERRE E. LEROY MGMT Yes For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 11-May-2011 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF CAPITAL ONE FOR 2011. MGMT Yes For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 11-May-2011 APPROVAL OF AMENDMENTS TO CAPITAL ONE'S RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. MGMT Yes For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 11-May-2011 ADVISORY, NON-BINDING APPROVAL OF CAPITAL ONE'S 2 MGMT Yes Abstain Against CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 11-May-2011 ADVISORY, NON-BINDING APPROVAL OF THE FREQUENCY WITH WHICH CAPITAL ONE WILL HOLD A STOCKHOLDER VOTE TO APPROVE ITS NAMED EXECUTIVE OFFICER COMPENSATION. MGMT Yes 3 Years Against CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT ROBERT H. DICKINSON AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT PIER LUIGI FOSCHI AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT HOWARD S. FRANK AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT MODESTO A. MAIDIQUE AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT PETER G. RATCLIFFE AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-ELECT UZI ZUCKER AS A DIRECTOR OF CARNIVAL CORPORATION AND CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2010. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO APPROVE THE FISCAL 2& PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO DETERMINE HOW FREQUENTLY THE SHAREHOLDERS OF CARNIVAL CORPORATION & PLC SHOULD BE PROVIDED WITH A NON-BINDING ADVISORY VOTE REGARDING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF CARNIVAL CORPORATION & PLC. MGMT Yes 3 Years Against CARNIVAL CORPORATION CCL 13-Apr-2011 TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED NOVEMBER 30, 2010. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. MGMT Yes For For CARNIVAL CORPORATION CCL 13-Apr-2011 TO APPROVE THE CARNIVAL CORPORATION 2 MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 ELECTION OF DIRECTOR: ROBERT J. HUGIN MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 ELECTION OF DIRECTOR: MICHAEL D. CASEY MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 ELECTION OF DIRECTOR: CARRIE S. COX MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 ELECTION OF DIRECTOR: RODMAN L. DRAKE MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 ELECTION OF DIRECTOR: MICHAEL A. FRIEDMAN, MD MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 ELECTION OF DIRECTOR: GILLA KAPLAN, PH.D. MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 ELECTION OF DIRECTOR: JAMES J. LOUGHLIN MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 ELECTION OF DIRECTOR: ERNEST MARIO, PH.D. MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT Yes For For CELGENE CORPORATION CELG 15-Jun-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. MGMT Yes 3 Years For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: C. HAGEL MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: C. WARE MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: C.R. SHOEMATE MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: D.B. RICE MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: E. HERNANDEZ MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: G.L. KIRKLAND MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: J.G. STUMPF MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: J.S. WATSON MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: K.W. SHARER MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: L.F. DEILY MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: R.D. SUGAR MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: R.E. DENHAM MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ELECTION OF DIRECTOR: R.J. EATON MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. MGMT Yes For For CHEVRON CORPORATION CVX 25-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. MGMT Yes 3 Years Against CHEVRON CORPORATION CVX 25-May-2011 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 HUMAN RIGHTS COMMITTEE. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 SUSTAINABILITY METRIC FOR EXECUTIVE COMPENSATION. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 GUIDELINES FOR COUNTRY SELECTION. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 FINANCIAL RISKS FROM CLIMATE CHANGE. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 HYDRAULIC FRACTURING. Shareholder Yes Against For CHEVRON CORPORATION CVX 25-May-2011 OFFSHORE OIL WELLS. Shareholder Yes Against For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: ARUN SARIN MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: BRIAN L. HALLA MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: CAROL A. BARTZ MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: JERRY YANG MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: JOHN T. CHAMBERS MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: LARRY R. CARTER MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: M. MICHELE BURNS MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: MICHAEL K. POWELL MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: RODERICK C. MCGEARY MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 ELECTION OF DIRECTOR: STEVEN M. WEST MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. MGMT Yes Abstain Against CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. MGMT Yes For For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Yes Against For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Yes Against For CISCO SYSTEMS, INC. CSCO 17275R102 18-Nov-2010 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Yes Against For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: ALAIN J.P. BELDA MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: DIANA L. TAYLOR MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: ERNESTO ZEDILLO MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: JUDITH RODIN MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: MICHAEL E. O'NEILL MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: RICHARD D. PARSONS MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: ROBERT L. JOSS MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: ROBERT L. RYAN MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: TIMOTHY C. COLLINS MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: VIKRAM S. PANDIT MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 APPROVAL OF CITI'S 2 MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ADVISORY VOTE ON CITI'S 2 MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against CITIGROUP INC. C 21-Apr-2011 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. MGMT Yes For For CITIGROUP INC. C 21-Apr-2011 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP. Shareholder Yes Against For CITIGROUP INC. C 21-Apr-2011 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Yes Against For CITIGROUP INC. C 21-Apr-2011 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON RESTORING TRUST AND CONFIDENCE IN THE FINANCIAL SYSTEM. Shareholder Yes Against For CITIGROUP INC. C 21-Apr-2011 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 15% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder Yes Against For CITIGROUP INC. C 21-Apr-2011 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder Yes Against For COACH, INC. COH 03-Nov-2010 ELECTION OF DIRECTOR: LEW FRANKFORT MGMT Yes For For COACH, INC. COH 03-Nov-2010 ELECTION OF DIRECTOR: SUSAN KROPF MGMT Yes For For COACH, INC. COH 03-Nov-2010 ELECTION OF DIRECTOR: GARY LOVEMAN MGMT Yes For For COACH, INC. COH 03-Nov-2010 ELECTION OF DIRECTOR: IVAN MENEZES MGMT Yes For For COACH, INC. COH 03-Nov-2010 ELECTION OF DIRECTOR: IRENE MILLER MGMT Yes For For COACH, INC. COH 03-Nov-2010 ELECTION OF DIRECTOR: MICHAEL MURPHY MGMT Yes For For COACH, INC. COH 03-Nov-2010 ELECTION OF DIRECTOR: JIDE ZEITLIN MGMT Yes For For COACH, INC. COH 03-Nov-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011 MGMT Yes For For COACH, INC. COH 03-Nov-2010 TO APPROVE THE COACH, INC. 2 MGMT Yes Against Against COACH, INC. COH 03-Nov-2010 STOCKHOLDER PROPOSAL ON ANIMAL RIGHTS Shareholder Yes Against For COMERICA INCORPORATED CMA 26-Apr-2011 ELECTION OF DIRECTOR: ALFRED A. PIERGALLINI MGMT Yes For For COMERICA INCORPORATED CMA 26-Apr-2011 ELECTION OF DIRECTOR: NINA G. VACA MGMT Yes For For COMERICA INCORPORATED CMA 26-Apr-2011 ELECTION OF DIRECTOR: ROGER A. CREGG MGMT Yes For For COMERICA INCORPORATED CMA 26-Apr-2011 ELECTION OF DIRECTOR: T. KEVIN DENICOLA MGMT Yes For For COMERICA INCORPORATED CMA 26-Apr-2011 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AS INDEPENDENT AUDITORS MGMT Yes For For COMERICA INCORPORATED CMA 26-Apr-2011 APPROVAL OF THE COMERICA INCORPORATED 2 MGMT Yes For For COMERICA INCORPORATED CMA 26-Apr-2011 AMENDMENT OF THE CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE SUPERMAJORITY PROVISIONS MGMT Yes For For COMERICA INCORPORATED CMA 26-Apr-2011 NON-BINDING, ADVISORY PROPOSAL APPROVING EXECUTIVE COMPENSATION MGMT Yes For For COMERICA INCORPORATED CMA 26-Apr-2011 NON-BINDING, ADVISORY VOTE ON THE FREQUENCY THAT SHAREHOLDERS ARE TO BE PRESENTED WITH ADVISORY PROPOSALS APPROVING EXECUTIVE COMPENSATION MGMT Yes 3 Years Against CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: HARALD J. NORVIK MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: HAROLD W. MCGRAW III MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: JAMES J. MULVA MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: KATHRYN C. TURNER MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: RUTH R. HARKIN MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ELECTION OF DIRECTOR: WILLIAM K. REILLY MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years No Recom. CONOCOPHILLIPS COP 20825C104 11-May-2011 APPROVAL OF 2 MGMT Yes For For CONOCOPHILLIPS COP 20825C104 11-May-2011 GENDER EXPRESSION NON-DISCRIMINATION. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 POLITICAL CONTRIBUTIONS. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 ACCIDENT RISK MITIGATION. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 GREENHOUSE GAS REDUCTION TARGETS. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 REPORT ON FINANCIAL RISKS FROM CLIMATE CHANGE. Shareholder Yes Against For CONOCOPHILLIPS COP 20825C104 11-May-2011 CANADIAN OIL SANDS. Shareholder Yes Against For CORNING INCORPORATED GLW 28-Apr-2011 ELECTION OF DIRECTOR: GLENN F. TILTON MGMT Yes For For CORNING INCORPORATED GLW 28-Apr-2011 ELECTION OF DIRECTOR: GORDON GUND MGMT Yes For For CORNING INCORPORATED GLW 28-Apr-2011 ELECTION OF DIRECTOR: H. ONNO RUDING MGMT Yes For For CORNING INCORPORATED GLW 28-Apr-2011 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. MGMT Yes For For CORNING INCORPORATED GLW 28-Apr-2011 ELECTION OF DIRECTOR: JOHN SEELY BROWN MGMT Yes For For CORNING INCORPORATED GLW 28-Apr-2011 ELECTION OF DIRECTOR: KURT M. LANDGRAF MGMT Yes For For CORNING INCORPORATED GLW 28-Apr-2011 APPROVAL, BY NON-BINDING VOTE, ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against CORNING INCORPORATED GLW 28-Apr-2011 APPROVAL, BY NON-BINDING, ON THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. MGMT Yes 3 Years Against CORNING INCORPORATED GLW 28-Apr-2011 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For CORNING INCORPORATED GLW 28-Apr-2011 SHAREHOLDER PROPOSAL CONCERNING SPECIAL MEETINGS. Shareholder Yes Against For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: CRAIG ARNOLD MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: DENNIS H. REILLEY MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: KATHY J. HERBERT MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: RANDALL J. HOGAN, III MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: RICHARD J. MEELIA MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: ROBERT H. BRUST MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: TADATAKA YAMADA MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 APPOINT THE INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 EFFECT A ONE-FOR-ONE HUNDRED REVERSE SPLIT FOLLOWED BY A ONE HUNDRED-FOR-ONE FORWARD SPLIT OF THE COMPANY'S ORDINARY SHARES. MGMT Yes For For COVIDIEN PLC COV G2554F105 15-Mar-2011 AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT Yes Abstain Against COVIDIEN PLC COV G2554F105 15-Mar-2011 AN ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. MGMT Yes 3 Years For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: ANNE M. FINUCANE MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: C. DAVID BROWN II MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: C.A. LANCE PICCOLO MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: DAVID W. DORMAN MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: EDWIN M. BANKS MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: LARRY J. MERLO MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: MARIAN L. HEARD MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: RICHARD J. SWIFT MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: TERRENCE MURRAY MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 ELECTION OF DIRECTOR: TONY L. WHITE MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT Yes For For CVS CAREMARK CORPORATION CVS 11-May-2011 PROPOSAL TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. MGMT Yes Abstain Against CVS CAREMARK CORPORATION CVS 11-May-2011 FREQUENCY OF FUTURE EXECUTIVE COMPENSATION VOTES. MGMT Yes 3 Years Against CVS CAREMARK CORPORATION CVS 11-May-2011 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Yes Against For CVS CAREMARK CORPORATION CVS 11-May-2011 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For DEERE & COMPANY DE 23-Feb-2011 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. MGMT Yes For For DEERE & COMPANY DE 23-Feb-2011 ELECTION OF DIRECTOR: DIPAK C. JAIN MGMT Yes For For DEERE & COMPANY DE 23-Feb-2011 ELECTION OF DIRECTOR: JOACHIM MILBERG MGMT Yes For For DEERE & COMPANY DE 23-Feb-2011 ELECTION OF DIRECTOR: RICHARD B. MYERS MGMT Yes For For DEERE & COMPANY DE 23-Feb-2011 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY") MGMT Yes For For DEERE & COMPANY DE 23-Feb-2011 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF SAY-ON-PAY VOTES MGMT Yes 3 Years Against DEERE & COMPANY DE 23-Feb-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011 MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ELECTION OF DIRECTOR: ROBERT H. HENRY MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ELECTION OF DIRECTOR: JOHN A. HILL MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ELECTION OF DIRECTOR: MICHAEL M. KANOVSKY MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ELECTION OF DIRECTOR: ROBERT A. MOSBACHER, JR MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ELECTION OF DIRECTOR: J. LARRY NICHOLS MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ELECTION OF DIRECTOR: DUANE C. RADTKE MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ELECTION OF DIRECTOR: MARY P. RICCIARDELLO MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ELECTION OF DIRECTOR: JOHN RICHELS MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Against Against DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 1 Year For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS. MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 AMEND AND RESTATE THE RESTATED CERTIFICATE OF INCORPORATION TO REMOVE UNNECESSARY AND OUTDATED PROVISIONS. MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2011. MGMT Yes For For DEVON ENERGY CORPORATION DVN 25179M103 08-Jun-2011 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 ELECTION OF DIRECTOR: RICHARD A. MAGNUSON MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 ELECTION OF DIRECTOR: MICHAEL F. FOUST MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 ELECTION OF DIRECTOR: LAURENCE A. CHAPMAN MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 ELECTION OF DIRECTOR: KATHLEEN EARLEY MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 ELECTION OF DIRECTOR: RUANN F. ERNST, PH.D. MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 ELECTION OF DIRECTOR: DENNIS E. SINGLETON MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 ELECTION OF DIRECTOR: ROBERT H. ZERBST MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 RATIFYING THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 THE APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT Yes For For DIGITAL REALTY TRUST, INC. DLR 25-Apr-2011 RECOMMENDATION, ON A NON-BINDING, ADVISORY BASIS, OF THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (EVERY ONE, TWO OR THREE YEARS). MGMT Yes 3 Years For DIRECTV DTV 25490A101 28-Apr-2011 ELECTION OF DIRECTOR: DAVID B. DILLON MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 ELECTION OF DIRECTOR: SAMUEL A. DIPIAZZA, JR. MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 ELECTION OF DIRECTOR: LORRIE M. NORRINGTON MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 AMEND CERTIFICATE OF INCORPORATION TO MAKE CERTAIN CAPITAL STOCK CHANGES INCLUDING REDUCTION OF AUTHORIZED CLASS B SHARES FROM 30,000,,000, MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 AMEND CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 AMEND CERTIFICATE OF INCORPORATION TO IMPLEMENT A MAJORITY VOTE STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS. MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 AMEND CERTIFICATE OF INCORPORATION TO PERMIT A SPECIAL MEETING OF STOCKHOLDERS TO BE CALLED BY 25% OR MORE OF THE STOCKHOLDERS IN CERTAIN CIRCUMSTANCES. MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 AMEND CERTIFICATE OF INCORPORATION TO ADOPT DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN DISPUTES. MGMT Yes For For DIRECTV DTV 25490A101 28-Apr-2011 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. MGMT Yes Abstain Against DIRECTV DTV 25490A101 28-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. MGMT Yes 3 Years Against E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: ELLEN J. KULLMAN MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: LOIS D. JULIBER MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: MARILLYN A. HEWSON MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: RICHARD H. BROWN MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: ROBERT A. BROWN MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ELECTION OF DIRECTOR: WILLIAM K. REILLY MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON AMENDED EQUITY AND INCENTIVE PLAN MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION MGMT Yes For For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES MGMT Yes 3 Years Against E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON SPECIAL SHAREOWNER MEETINGS Shareholder Yes Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON GENETICALLY ENGINEERED SEED Shareholder Yes Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 27-Apr-2011 ON EXECUTIVE COMPENSATION REPORT Shareholder Yes Against For EATON CORPORATION ETN 27-Apr-2011 ELECTION OF DIRECTOR: GEORGE S. BARRETT MGMT Yes For For EATON CORPORATION ETN 27-Apr-2011 ELECTION OF DIRECTOR: GREGORY R. PAGE MGMT Yes For For EATON CORPORATION ETN 27-Apr-2011 ELECTION OF DIRECTOR: NED C. LAUTENBACH MGMT Yes For For EATON CORPORATION ETN 27-Apr-2011 ELECTION OF DIRECTOR: TODD M. BLUEDORN MGMT Yes For For EATON CORPORATION ETN 27-Apr-2011 APPROVING AMENDMENTS TO THE AMENDED REGULATIONS TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. IMPLEMENTATION OF THIS PROPOSAL 2 IS CONDITIONED UPON THE APPROVAL OF PROPOSAL 3. MGMT Yes For For EATON CORPORATION ETN 27-Apr-2011 APPROVING AMENDMENTS TO THE AMENDED AND RESTATED ARTICLES OF INCORPORATION AND THE AMENDED REGULATIONS TO ELIMINATE CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS. MGMT Yes For For EATON CORPORATION ETN 27-Apr-2011 RATIFYING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2011. MGMT Yes For For EATON CORPORATION ETN 27-Apr-2011 APPROVING, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MGMT Yes For For EATON CORPORATION ETN 27-Apr-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE NON-BINDING EXECUTIVE COMPENSATION VOTES. MGMT Yes 3 Years Against EOG RESOURCES, INC. EOG 26875P101 03-May-2011 ELECTION OF DIRECTOR: CHARLES R. CRISP MGMT Yes For For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 ELECTION OF DIRECTOR: DONALD F. TEXTOR MGMT Yes For For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 ELECTION OF DIRECTOR: FRANK G. WISNER MGMT Yes For For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 ELECTION OF DIRECTOR: GEORGE A. ALCORN MGMT Yes For For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 ELECTION OF DIRECTOR: H. LEIGHTON STEWARD MGMT Yes For For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 ELECTION OF DIRECTOR: JAMES C. DAY MGMT Yes For For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 ELECTION OF DIRECTOR: MARK G. PAPA MGMT Yes For For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT Yes Against Against EOG RESOURCES, INC. EOG 26875P101 03-May-2011 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF HOLDING ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT Yes 1 Year For EOG RESOURCES, INC. EOG 26875P101 03-May-2011 STOCKHOLDER PROPOSAL CONCERNING ACCELERATED VESTING OF EXECUTIVE OFFICER STOCK AWARDS UPON A CHANGE OF CONTROL, IF PROPERLY PRESENTED. Shareholder Yes For Against EOG RESOURCES, INC. EOG 26875P101 03-May-2011 STOCKHOLDER PROPOSAL CONCERNING CORPORATE POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED. Shareholder Yes Against For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: DARRYL F. ALLEN MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: U.L. BRIDGEMAN, JR. MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: EMERSON L. BRUMBACK MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: JAMES P. HACKETT MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: GARY R. HEMINGER MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: JEWELL D. HOOVER MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: WILLIAM M. ISAAC MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: KEVIN T. KABAT MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: M.D. LIVINGSTON, PH.D. MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: HENDRIK G. MEIJER MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: JOHN J. SCHIFF, JR. MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 ELECTION OF DIRECTOR: MARSHA C. WILLIAMS MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 APPROVAL OF THE APPOINTMENT OF THE FIRM OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR 2011. MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 THE PROPOSAL DESCRIBED IN THE PROXY STATEMENT TO APPROVE THE FIFTH THIRD BANCORP 2, INCLUDING THE ISSUANCE OF UP TO AN ADDITIONAL 39,000, MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 APPROVAL OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For FIFTH THIRD BANCORP FITB 19-Apr-2011 APPROVAL OF AN ADVISORY VOTE ON HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO, OR THREE YEARS, AS INDICATED. MGMT Yes 3 Years Against FLUOR CORPORATION FLR 05-May-2011 ELECTION OF DIRECTOR: JOSEPH W. PRUEHER MGMT Yes For For FLUOR CORPORATION FLR 05-May-2011 ELECTION OF DIRECTOR: PETER J. FLUOR MGMT Yes For For FLUOR CORPORATION FLR 05-May-2011 ELECTION OF DIRECTOR: SUZANNE H. WOOLSEY MGMT Yes For For FLUOR CORPORATION FLR 05-May-2011 AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. MGMT Yes For For FLUOR CORPORATION FLR 05-May-2011 AN ADVISORY VOTE ON THE FREQUENCY OF SHAREHOLDER ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. MGMT Yes 3 Years No Recom. FLUOR CORPORATION FLR 05-May-2011 THE AMENDMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. MGMT Yes For For FLUOR CORPORATION FLR 05-May-2011 THE AMENDMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO REMOVE AND REPLACE THE SUPERMAJORITY VOTING PROVISIONS. MGMT Yes For For FLUOR CORPORATION FLR 05-May-2011 THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: RICHARD C. ADKERSON MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: ROBERT J. ALLISON, JR. MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: ROBERT A. DAY MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: GERALD J. FORD MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: H. DEVON GRAHAM, JR. MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: CHARLES C. KRULAK MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: BOBBY LEE LACKEY MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: JON C. MADONNA MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: DUSTAN E. MCCOY MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: JAMES R. MOFFETT MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: B.M. RANKIN, JR. MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 ELECTION OF DIRECTOR: STEPHEN H. SIEGELE MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT Yes Against Against FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT Yes 1 Year For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 15-Jun-2011 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE COMPANY'S BOARD OF DIRECTORS. Shareholder Yes Against For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: JOHN E. CODY MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: CRAIG A. DUBOW MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: HOWARD D. ELIAS MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: ARTHUR H. HARPER MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: JOHN JEFFRY LOUIS MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: MARJORIE MAGNER MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: SCOTT K. MCCUNE MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: DUNCAN M. MCFARLAND MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 ELECTION OF DIRECTOR: NEAL SHAPIRO MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT Yes For For GANNETT CO., INC. GCI 03-May-2011 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT Yes Abstain Against GANNETT CO., INC. GCI 03-May-2011 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT Yes 1 Year For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ANDREA JUNG MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ANN M. FUDGE MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: JAMES I. CASH, JR. MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: JAMES J. MULVA MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: JAMES S. TISCH MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: JEFFREY R. IMMELT MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: RALPH S. LARSEN MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ROBERT W. LANE MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: ROGER S. PENSKE MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: SAM NUNN MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: SUSAN HOCKFIELD MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 RATIFICATION OF KPMG MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT Yes For For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT Yes 3 Years Against GENERAL ELECTRIC COMPANY GE 27-Apr-2011 SHAREOWNER PROPOSAL: CUMULATIVE VOTING Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 SHAREOWNER PROPOSAL: FUTURE STOCK OPTIONS Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 SHAREOWNER PROPOSAL: WITHDRAW STOCK OPTIONS GRANTED TO EXECUTIVES Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 SHAREOWNER PROPOSAL: CLIMATE CHANGE RISK DISCLOSURE Shareholder Yes Against For GENERAL ELECTRIC COMPANY GE 27-Apr-2011 SHAREOWNER PROPOSAL: TRANSPARENCY IN ANIMAL RESEARCH Shareholder Yes Against For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: BRADBURY H. ANDERSON MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: DOROTHY A. TERRELL MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: HEIDI G. MILLER MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: JUDITH RICHARDS HOPE MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: KENDALL J. POWELL MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: LOIS E. QUAM MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: MICHAEL D. ROSE MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: PAUL DANOS MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: R. KERRY CLARK MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: ROBERT L. RYAN MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: STEVE ODLAND MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 ELECTION OF DIRECTOR: WILLIAM T. ESREY MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 APPROVE EXECUTIVE INCENTIVE PLAN. MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For GENERAL MILLS, INC. GIS 27-Sep-2010 CAST AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: CAROL M. STEPHENSON MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: CYNTHIA A. TELLES MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: DANIEL F. AKERSON MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: DAVID BONDERMAN MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: E. NEVILLE ISDELL MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: ERROLL B. DAVIS, JR. MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: KATHRYN V. MARINELLO MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: PATRICIA F. RUSSO MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: PHILIP A. LASKAWY MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: ROBERT D. KREBS MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ELECTION OF DIRECTOR: STEPHEN J. GIRSKY MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS GM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. MGMT Yes For For GENERAL MOTORS COMPANY GM 37045V100 07-Jun-2011 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT Yes For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 26-May-2011 ELECTION OF DIRECTOR: MICHAEL J. DURHAM MGMT Yes For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 26-May-2011 ELECTION OF DIRECTOR: MARK P. FRISSORA MGMT Yes For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 26-May-2011 ELECTION OF DIRECTOR: DAVID H. WASSERMAN MGMT Yes For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 26-May-2011 ELECTION OF DIRECTOR: HENRY C. WOLF MGMT Yes For For HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 26-May-2011 AN ADVISORY VOTE ON THE EXECUTIVE COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND RELATED TABULAR AND NARRATIVE DISCLOSURES (ALSO KNOWN AS A "SAY ON PAY" VOTE). MGMT Yes Against Against HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 26-May-2011 AN ADVISORY VOTE ON WHETHER THE SAY ON PAY VOTE SHOULD BE HELD EVERY ONE, TWO OR THREE YEARS. MGMT Yes 1 Year Against HERTZ GLOBAL HOLDINGS, INC. HTZ 42805T105 26-May-2011 THE RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: D. SENEQUIER MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: G.K. THOMPSON MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: G.M. REINER MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: J.H. HAMMERGREN MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: L. APOTHEKER MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: L.T. BABBIO, JR. MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: M.C. WHITMAN MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: M.L. ANDREESSEN MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: P.F. RUSSO MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: R.J. LANE MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: R.L. GUPTA MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: S. BANERJI MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ELECTION OF DIRECTOR: S.M. BALDAUF MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2011. MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 1 Year For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 APPROVAL OF THE HEWLETT-PACKARD COMPANY 2 MGMT Yes For For HEWLETT-PACKARD COMPANY HPQ 23-Mar-2011 APPROVAL OF AN AMENDMENT TO THE HEWLETT-PACKARD COMPANY 2005 PAY-FOR-RESULTS PLAN TO EXTEND THE TERM OF THE PLAN. MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: BRADLEY T. SHEARES MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: CLIVE R. HOLLICK MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: D. SCOTT DAVIS MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: DAVID M. COTE MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: GEORGE PAZ MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: GORDON M. BETHUNE MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: JAIME CHICO PARDO MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: JUDD GREGG MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: KEVIN BURKE MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ELECTION OF DIRECTOR: LINNET F. DEILY MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 APPROVAL OF INDEPENDENT ACCOUNTANTS. MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 2 MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 HONEYWELL INTERNATIONAL INC. INCENTIVE COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES, AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2011. MGMT Yes For For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For HONEYWELL INTERNATIONAL INC. HON 25-Apr-2011 SPECIAL SHAREOWNER MEETINGS. Shareholder Yes Against For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: DON M. CASTO III MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: ANN B. CRANE MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: STEVEN G. ELLIOTT MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: MICHAEL J. ENDRES MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: JOHN B. GERLACH, JR. MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: D. JAMES HILLIKER MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: DAVID P. LAUER MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: JONATHAN A. LEVY MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: GERARD P. MASTROIANNI MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: RICHARD W. NEU MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: DAVID L. PORTEOUS MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: KATHLEEN H. RANSIER MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: WILLIAM R. ROBERTSON MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 APPROVAL OF THE MANAGEMENT INCENTIVE PLAN FOR COVERED OFFICERS. MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 APPROVAL OF THE SUPPLEMENTAL STOCK PURCHASE AND TAX SAVINGS PLAN AND TRUST. MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 A RESOLUTION TO APPROVE, ON AN ADVISORY, NON-BINDING BASIS, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. MGMT Yes Abstain Against HUNTINGTON BANCSHARES INCORPORATED HBAN 21-Apr-2011 AN ADVISORY, NON-BINDING RECOMMENDATION ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: DALE R. LAURANCE MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: GREGORY M.E. SPIERKEL MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: HOWARD I. ATKINS MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: JOE B. WYATT MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: JOHN R. INGRAM MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: LESLIE STONE HEISZ MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: MICHAEL T. SMITH MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: ORRIN H. INGRAM II MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ELECTION OF DIRECTOR: SCOTT A. MCGREGOR MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against INGRAM MICRO INC. IM 08-Jun-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against INGRAM MICRO INC. IM 08-Jun-2011 APPROVAL OF 2 MGMT Yes For For INGRAM MICRO INC. IM 08-Jun-2011 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: DAVID B. BELL MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: DR. ROBERT W. CONN MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: JAMES V. DILLER MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 TO APPROVE INTERSIL CORPORATION AMENDED AND RESTATED 2, AS DESCRIBED IN ITEM 3 OF OUR PROXY STATEMENT MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: GARY E. GIST MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 TO VOTE ON A NON-BINDING PROPOSAL REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT Yes Against Against INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: MERCEDES JOHNSON MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 TO VOTE ON A NON-BINDING PROPOSAL REGARDING THE FREQUENCY OF THE VOTE ON OUR EXECUTIVE COMPENSATION PROGRAM. MGMT Yes 1 Year For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: GREGORY LANG MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: JAN PEETERS MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: ROBERT N. POKELWALDT MGMT Yes For For INTERSIL CORPORATION ISIL 46069S109 04-May-2011 ELECTION OF DIRECTOR: JAMES A. URRY MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: ANNE M. MULCAHY MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: CHARLES PRINCE MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: DAVID SATCHER MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: IAN E.L. DAVIS MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: LEO F. MULLIN MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: MARY SUE COLEMAN MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: WILLIAM C. WELDON MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ELECTION OF DIRECTOR: WILLIAM D. PEREZ MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 MGMT Yes For For JOHNSON & JOHNSON JNJ 28-Apr-2011 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT Yes Abstain Against JOHNSON & JOHNSON JNJ 28-Apr-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT Yes 1 Year For JOHNSON & JOHNSON JNJ 28-Apr-2011 SHAREHOLDER PROPOSAL ON PHARMACEUTICAL PRICE RESTRAINT Shareholder Yes Against For JOHNSON & JOHNSON JNJ 28-Apr-2011 SHAREHOLDER PROPOSAL ON AMENDMENT TO COMPANY'S EQUAL EMPLOYMENT OPPORTUNITY POLICY Shareholder Yes Against For JOHNSON & JOHNSON JNJ 28-Apr-2011 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Yes Against For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ELECTION OF DIRECTOR: NATALIE A. BLACK MGMT Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ELECTION OF DIRECTOR: ROBERT A. CORNOG MGMT Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ELECTION OF DIRECTOR: WILLIAM H. LACY MGMT Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ELECTION OF DIRECTOR: STEPHEN A. ROELL MGMT Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2011 MGMT Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 APPROVAL OF A PROPOSED AMENDMENT TO THE JOHNSON CONTROLS, INC. RESTATED ARTICLES OF INCORPORATION TO ALLOW FOR A MAJORITY VOTING STANDARD FOR UNCONTESTED ELECTIONS OF DIRECTORS MGMT Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 APPROVAL OF THE JOHNSON CONTROLS, INC. ANNUAL INCENTIVE PERFORMANCE PLAN. MGMT Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 APPROVAL OF THE JOHNSON CONTROLS, INC. LONG-TERM INCENTIVE PERFORMANCE PLAN MGMT Yes For For JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ADVISORY VOTE ON COMPENSATON OF OUR NAMED EXECUTIVE OFFICERS MGMT Yes Abstain Against JOHNSON CONTROLS, INC. JCI 26-Jan-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT Yes 3 Years For JOY GLOBAL INC. JOYG 08-Mar-2011 ELECTION OF DIRECTOR: STEVEN L. GERARD MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ELECTION OF DIRECTOR: JOHN NILS HANSON MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ELECTION OF DIRECTOR: KEN C. JOHNSEN MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ELECTION OF DIRECTOR: GALE E. KLAPPA MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ELECTION OF DIRECTOR: RICHARD B. LOYND MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ELECTION OF DIRECTOR: P. ERIC SIEGERT MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ELECTION OF DIRECTOR: MICHAEL W. SUTHERLIN MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ELECTION OF DIRECTOR: JAMES H. TATE MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ADVISORY VOTE ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. MGMT Yes For For JOY GLOBAL INC. JOYG 08-Mar-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. MGMT Yes 3 Years Against JOY GLOBAL INC. JOYG 08-Mar-2011 APPROVAL OF THE JOY GLOBAL INC. EMPLOYEE STOCK PURCHASE PLAN. MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: TRACY L. COLLINS MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: VINCENT PAUL FINIGAN MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: PAUL M. HAZEN MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: R. GLENN HUBBARD MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: ROSS J. KARI MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: ELY L. LICHT MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: DEBORAH H. MCANENY MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: SCOTT C. NUTTALL MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: SCOTT A. RYLES MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: WILLIAM C. SONNEBORN MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 ELECTION OF DIRECTOR: WILLY R. STROTHOTTE MGMT Yes For For KKR FINANCIAL HOLDINGS LLC KFN 48248A306 27-Apr-2011 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF DELOITTE & TOUCHE LLP AS KKR FINANCIAL HOLDINGS LLC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: DALE E. JONES MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: FRANK V. SICA MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: JOHN F. HERMA MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: KEVIN MANSELL MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: NINA G. VACA MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: PETER BONEPARTH MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: STEPHANIE A. STREETER MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: STEPHEN E. WATSON MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: STEVEN A. BURD MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ELECTION OF DIRECTOR: WILLIAM S. KELLOGG MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 APPROVAL OF ELIMINATION OF SUPERMAJORITY VOTE REQUIREMENT IN ARTICLE V. MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 APPROVAL OF ELIMINATION OF SUPERMAJORITY VOTE REQUIREMENT IN ARTICLE VI. MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 RE-APPROVAL OF ANNUAL INCENTIVE PLAN. MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For KOHL'S CORPORATION KSS 12-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE SHAREHOLDER ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against KOHL'S CORPORATION KSS 12-May-2011 SHAREHOLDER PROPOSAL: SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For KOHL'S CORPORATION KSS 12-May-2011 SHAREHOLDER PROPOSAL: SUCCESSION PLANNING AND REPORTING. Shareholder Yes Against For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: IRVING BOLOTIN MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: STEVEN L. GERARD MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: THERON I. "TIG" GILLIAM MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: SHERRILL W. HUDSON MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: R. KIRK LANDON MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: SIDNEY LAPIDUS MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: STUART A. MILLER MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: DONNA E. SHALALA MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 ELECTION OF DIRECTOR: JEFFREY SONNENFELD MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 TO APPROVE THE COMPANY'S COMPENSATION OF EXECUTIVE OFFICERS (A NON-BINDING SAY-ON-PAY VOTE). MGMT Yes Abstain Against LENNAR CORPORATION LEN 13-Apr-2011 TO HAVE AN ADVISORY VOTE ON THE COMPANY'S COMPENSATION OF EXECUTIVE OFFICERS ONCE EVERY 1, 2 OR 3 YEARS (A NON-BINDING SAY-ON-FREQUENCY VOTE). MGMT Yes 3 Years Against LENNAR CORPORATION LEN 13-Apr-2011 TO APPROVE PROPOSED AMENDMENTS TO SECTIONS 7.1 THROUGH 7.4 OF THE COMPANY'S BYLAWS. MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 TO APPROVE A PROPOSED AMENDMENT TO ARTICLE XI OF THE COMPANY'S BYLAWS. MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING NOVEMBER 30, 2011. MGMT Yes For For LENNAR CORPORATION LEN 13-Apr-2011 STOCKHOLDER PROPOSAL REGARDING THE COMPANY'S BUILDING PRACTICES. Shareholder Yes Against For LEXINGTON REALTY TRUST LXP 17-May-2011 ELECTION OF DIRECTOR: E. ROBERT ROSKIND MGMT Yes For For LEXINGTON REALTY TRUST LXP 17-May-2011 ELECTION OF DIRECTOR: T. WILSON EGLIN MGMT Yes For For LEXINGTON REALTY TRUST LXP 17-May-2011 ELECTION OF DIRECTOR: CLIFFORD BROSER MGMT Yes For For LEXINGTON REALTY TRUST LXP 17-May-2011 ELECTION OF DIRECTOR: HAROLD FIRST MGMT Yes For For LEXINGTON REALTY TRUST LXP 17-May-2011 ELECTION OF DIRECTOR: RICHARD S. FRARY MGMT Yes For For LEXINGTON REALTY TRUST LXP 17-May-2011 ELECTION OF DIRECTOR: JAMES GROSFELD MGMT Yes For For LEXINGTON REALTY TRUST LXP 17-May-2011 ELECTION OF DIRECTOR: KEVIN W. LYNCH MGMT Yes For For LEXINGTON REALTY TRUST LXP 17-May-2011 APPROVAL OF THE LEXINGTON REALTY TRUST 2011 EQUITY-BASED AWARD PLAN. MGMT Yes For For LEXINGTON REALTY TRUST LXP 17-May-2011 A RESOLUTION TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, EXECUTIVE COMPENSATION OF CERTAIN OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. MGMT Yes Abstain Against LEXINGTON REALTY TRUST LXP 17-May-2011 TO RECOMMEND, ON A NON-BINDING, ADVISORY BASIS, THE FREQUENCY OF FUTURE NON-BINDING, ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against LEXINGTON REALTY TRUST LXP 17-May-2011 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: RAUL ALVAREZ MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: DAVID W. BERNAUER MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: LEONARD L. BERRY MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: PETER C. BROWNING MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: DAWN E. HUDSON MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: ROBERT L. JOHNSON MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: MARSHALL O. LARSEN MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ELECTION OF DIRECTOR: STEPHEN F. PAGE MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against LOWE'S COMPANIES, INC. LOW 27-May-2011 APPROVAL OF THE LOWE'S COMPANIES, INC. 2LOWE'S BOARD OF DIRECTORS RECOMMENDS YOU VOTEAGAINST THE FOLLOWING PROPOSALS. MGMT Yes For For LOWE'S COMPANIES, INC. LOW 27-May-2011 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. Shareholder Yes For Against LOWE'S COMPANIES, INC. LOW 27-May-2011 SHAREHOLDER PROPOSAL REGARDING LINKING PAY TO PERFORMANCE ON SUSTAINABILITY GOALS. Shareholder Yes Against For LOWE'S COMPANIES, INC. LOW 27-May-2011 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING. Shareholder Yes Against For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 08-Jul-2010 ELECTION OF DIRECTOR: DR. JOHN G. KASSAKIAN MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 08-Jul-2010 ELECTION OF DIRECTOR: DR. TA-LIN HSU MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 28-Jun-2011 ELECTION OF DIRECTOR: ARTURO KRUEGER MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 28-Jun-2011 ELECTION OF DIRECTOR: DR. JUERGEN GROMER MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 28-Jun-2011 ELECTION OF DIRECTOR: KUO WEI (HERBERT) CHANG MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 28-Jun-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 08-Jul-2010 TO APPROVE AMENDMENT TO BYE-LAW 12 OF THE COMPANY'S BYE-LAWS. MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 08-Jul-2010 TO APPROVE AMENDMENT TO BYE-LAW 44 OF THE COMPANY'S BYE-LAWS. MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 08-Jul-2010 TO APPROVE THE EXECUTIVE PERFORMANCE INCENTIVE PLAN. MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 08-Jul-2010 TO APPROVE AMENDMENT TO AMENDED AND RESTATED 1 MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 08-Jul-2010 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS OUR AUDITORS AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AND TO AUTHORIZE THE AUDIT COMMITTEE, ACTING ON BEHALF OF THE BOARD OF DIRECTORS, TO FIX THE REMUNERATION OF THE AUDITORS AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, IN BOTH CASES FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 28-Jun-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 28-Jun-2011 TO APPROVE THE REDUCTION OF OUR SHARE PREMIUM ACCOUNT BY TRANSFERRING US $3.1 BILLION TO OUR CONTRIBUTED SURPLUS ACCOUNT. MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 28-Jun-2011 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE 2 MGMT Yes For For MARVELL TECHNOLOGY GROUP LTD. MRVL G5876H105 28-Jun-2011 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS OUR AUDITORS AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AND TO AUTHORIZE THE AUDIT COMMITTEE, ACTING ON BEHALF OF THE BOARD OF DIRECTORS, TO FIX THE REMUNERATION OF THE AUDITORS AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, IN BOTH CASES FOR THE FISCAL YEAR ENDING JANUARY 28, 2012. MGMT Yes For For MASTERCARD INCORPORATED MA 57636Q104 07-Jun-2011 ELECTION OF DIRECTOR: JACKSON P. TAI MGMT Yes For For MASTERCARD INCORPORATED MA 57636Q104 07-Jun-2011 ELECTION OF DIRECTOR: MARC OLIVIE MGMT Yes For For MASTERCARD INCORPORATED MA 57636Q104 07-Jun-2011 ELECTION OF DIRECTOR: MARK SCHWARTZ MGMT Yes For For MASTERCARD INCORPORATED MA 57636Q104 07-Jun-2011 ELECTION OF DIRECTOR: RIMA QURESHI MGMT Yes For For MASTERCARD INCORPORATED MA 57636Q104 07-Jun-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT Yes Abstain Against MASTERCARD INCORPORATED MA 57636Q104 07-Jun-2011 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT Yes 3 Years Against MASTERCARD INCORPORATED MA 57636Q104 07-Jun-2011 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2011 MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: ALTON F. IRBY III MGMT Yes Against Against MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: ANDY D. BRYANT MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: EDWARD A. MUELLER MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: JOHN H. HAMMERGREN MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: M. CHRISTINE JACOBS MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: MARIE L. KNOWLES MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 ELECTION OF DIRECTOR: WAYNE A. BUDD MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 REAPPROVAL OF THE PERFORMANCE MEASURES FOR PERFORMANCE-BASED AWARDS UNDER THE COMPANY'S AMENDED AND RESTATED 2 MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 REAPPROVAL OF PERFORMANCE MEASURES AVAILABLE FOR PERFORMANCE-BASED AWARDS UNDER 2 MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING MARCH 31, 2011. MGMT Yes For For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 STOCKHOLDER PROPOSAL ON SIGNIFICANT EXECUTIVE STOCK RETENTION FOR TWO YEARS BEYOND RETIREMENT. Shareholder Yes Against For MCKESSON CORPORATION MCK 58155Q103 28-Jul-2010 STOCKHOLDER PROPOSAL ON PREPARING A PAY DIFFERENTIAL REPORT. Shareholder Yes Against For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: ANNE M. TATLOCK MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: C. ROBERT KIDDER MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: CARLOS E. REPRESAS MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: CRAIG B. THOMPSON MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: HARRY R. JACOBSON MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: KENNETH C. FRAZIER MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: LESLIE A. BRUN MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: PATRICIA F. RUSSO MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: PETER C. WENDELL MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: RICHARD T. CLARK MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: STEVEN F. GOLDSTONE MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: THOMAS E. SHENK MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: THOMAS H. GLOCER MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: THOMAS R. CECH MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: WENDELL P. WEEKS MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: WILLIAM B. HARRISON. JR. MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ELECTION OF DIRECTOR: WILLIAM N. KELLEY MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For MERCK & CO., INC. MRK 58933Y105 24-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against MERCK & CO., INC. MRK 58933Y105 24-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years For METLIFE, INC. MET 59156R108 26-Apr-2011 ELECTION OF DIRECTOR: STEVEN A. KANDARIAN* MGMT Yes For For METLIFE, INC. MET 59156R108 26-Apr-2011 ELECTION OF DIRECTOR: SYLVIA MATHEWS BURWELL# MGMT Yes For For METLIFE, INC. MET 59156R108 26-Apr-2011 ELECTION OF DIRECTOR: EDUARDO CASTRO-WRIGHT# MGMT Yes For For METLIFE, INC. MET 59156R108 26-Apr-2011 ELECTION OF DIRECTOR: CHERYL W. GRISE# MGMT Yes For For METLIFE, INC. MET 59156R108 26-Apr-2011 ELECTION OF DIRECTOR: LULU C. WANG# MGMT Yes For For METLIFE, INC. MET 59156R108 26-Apr-2011 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS MGMT Yes For For METLIFE, INC. MET 59156R108 26-Apr-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2011 MGMT Yes For For METLIFE, INC. MET 59156R108 26-Apr-2011 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT Yes Abstain Against METLIFE, INC. MET 59156R108 26-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT Yes 3 Years Against MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: STEVEN A. BALLMER MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: DINA DUBLON MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: REED HASTINGS MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: MARIA M. KLAWE MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: DAVID F. MARQUARDT MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 ELECTION OF DIRECTOR: HELMUT PANKE MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR MGMT Yes For For MICROSOFT CORPORATION MSFT 16-Nov-2010 SHAREHOLDER PROPOSAL - ESTABLISHMENT OF BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY Shareholder Yes Against For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: C. ROBERT KIDDER MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: ERSKINE B. BOWLES MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: HOWARD J. DAVIES MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: HUTHAM S. OLAYAN MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: JAMES P. GORMAN MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: JAMES W. OWENS MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: JOHN J. MACK MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: LAURA D. TYSON MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: MASAAKI TANAKA MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: O. GRIFFITH SEXTON MGMT Yes For For MORGAN STANLEY MS 18-May-2011 ELECTION OF DIRECTOR: ROY J. BOSTOCK MGMT Yes For For MORGAN STANLEY MS 18-May-2011 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR MGMT Yes For For MORGAN STANLEY MS 18-May-2011 TO AMEND THE 2 MGMT Yes Against Against MORGAN STANLEY MS 18-May-2011 TO APPROVE THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) MGMT Yes Abstain Against MORGAN STANLEY MS 18-May-2011 TO VOTE ON THE FREQUENCY OF HOLDING A NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY VOTE) MGMT Yes 3 Years Against NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 15-Feb-2011 ELECTION OF DIRECTOR: JAMES H. KEYES MGMT Yes For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 15-Feb-2011 ELECTION OF DIRECTOR: JOHN D. CORRENTI MGMT Yes For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 15-Feb-2011 ELECTION OF DIRECTOR: DANIEL C. USTIAN MGMT Yes For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 15-Feb-2011 VOTE TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 15-Feb-2011 VOTE TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 110,000,,000,000. MGMT Yes For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 15-Feb-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 15-Feb-2011 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against NAVISTAR INTERNATIONAL CORPORATION NAV 63934E108 15-Feb-2011 STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF A POLICY TO OBTAIN STOCKHOLDER APPROVAL FOR CERTAIN FUTURE SEVERANCE AGREEMENTS. Shareholder Yes Against For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: SHERRY S. BARRAT MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: ROBERT M. BEALL, II MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: J. HYATT BROWN MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: JAMES L. CAMAREN MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: KENNETH B. DUNN MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: J. BRIAN FERGUSON MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: LEWIS HAY, III MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: TONI JENNINGS MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: OLIVER D. KINGSLEY, JR. MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: RUDY E. SCHUPP MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: WILLIAM H. SWANSON MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: MICHAEL H. THAMAN MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 ELECTION OF DIRECTOR: HANSEL E. TOOKES, II MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 APPROVAL OF THE NEXTERA ENERGY, INC. 2 MGMT Yes For For NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. MGMT Yes Abstain Against NEXTERA ENERGY, INC. NEE 65339F101 20-May-2011 NON-BINDING ADVISORY VOTE ON WHETHER NEXTERA ENERGY SHOULD HOLD A NON-BINDING SHAREHOLDER ADVISORY VOTE TO APPROVE NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS EVERY 1, 2 OR 3 YEARS. MGMT Yes 3 Years Against NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: CHARLES D. DAVIDSON MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: EDWARD F. COX MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: ERIC P. GRUBMAN MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: JEFFREY L. BERENSON MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: KIRBY L. HEDRICK MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: MICHAEL A. CAWLEY MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: SCOTT D. URBAN MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: THOMAS J. EDELMAN MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 ELECTION OF DIRECTOR: WILLIAM T. VAN KLEEF MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. MGMT Yes For For NOBLE ENERGY, INC. NBL 26-Apr-2011 TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT Yes Abstain Against NOBLE ENERGY, INC. NBL 26-Apr-2011 TO DETERMINE WHETHER A STOCKHOLDER VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY 1, 2 OR 3 YEARS. MGMT Yes 1 Year For NOBLE ENERGY, INC. NBL 26-Apr-2011 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 1,000,,000, MGMT Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 ELECTION OF DIRECTOR: ERSKINE B. BOWLES MGMT Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 ELECTION OF DIRECTOR: GERALD L. BALILES MGMT Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 ELECTION OF DIRECTOR: J. PAUL REASON MGMT Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 ELECTION OF DIRECTOR: KAREN N. HORN MGMT Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2011 MGMT Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 MGMT Yes For For NORFOLK SOUTHERN CORPORATION NSC 12-May-2011 FREQUENCY OF STOCKHOLDERS ADVISORY VOTE ON EXECUTIVE COMPENSATION, EVERY MGMT Yes 3 Years Against NV ENERGY, INC. NVE 67073Y106 03-May-2011 ELECTION OF DIRECTOR: JOSEPH B. ANDERSON, JR. MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 ELECTION OF DIRECTOR: GLENN C. CHRISTENSON MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 ELECTION OF DIRECTOR: BRIAN J. KENNEDY MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 ELECTION OF DIRECTOR: JOHN F. O'REILLY MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 ELECTION OF DIRECTOR: PHILIP G. SATRE MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 ELECTION OF DIRECTOR: MICHAEL W. YACKIRA MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE COMPENSATION TABLES MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 TO DETERMINE, ON AN ADVISORY BASIS, THAT THE FREQUENCY WITH WHICH THE COMPANY'S STOCKHOLDERS SHALL HAVE AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT Yes 3 Years Against NV ENERGY, INC. NVE 67073Y106 03-May-2011 APPROVE CERTAIN AMENDMENTS TO AND MATERIAL TERMS OF PERFORMANCE GOALS OF AMENDED AND RESTATED EXECUTIVE LONG-TERM INCENTIVE PLAN MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO REDUCE SUPER-MAJORITY VOTE REQUIRED TO AMEND ARTICLE ON DIRECTOR ELECTIONS AND REMOVALS MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 TO APPROVE AN AMENDMENT TO COMPANY'S ARTICLES OF INCORPORATION TO REDUCE SUPER-MAJORITY VOTES IN "FAIR PRICE" PROVISION MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 TO RATIFY THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For NV ENERGY, INC. NVE 67073Y106 03-May-2011 TO CONSIDER A STOCKHOLDER PROPOSAL RELATING TO MAJORITY VOTING FOR DIRECTORS TO BE INCLUDED IN THE BY-LAWS Shareholder Yes Against For NV ENERGY, INC. NVE 67073Y106 03-May-2011 TO CONSIDER A STOCKHOLDER PROPOSAL TO AMEND THE BY-LAWS TO ALLOW 15% OF STOCKHOLDERS TO CALL A SPECIAL MEETING Shareholder Yes Against For NV ENERGY, INC. NVE 67073Y106 03-May-2011 TO CONSIDER A STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING EXECUTIVE TO HOLD EQUITY COMPENSATION THROUGH TERMINATION OF EMPLOYMENT Shareholder Yes Against For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: AVEDICK B. POLADIAN MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: AZIZ D. SYRIANI MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: HOWARD I. ATKINS MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: JOHN E. FEICK MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: MARGARET M. FORAN MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: RAY R. IRANI MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: RODOLFO SEGOVIA MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: ROSEMARY TOMICH MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: SPENCER ABRAHAM MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: STEPHEN I. CHAZEN MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ELECTION OF DIRECTOR: WALTER L. WEISMAN MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 RATIFICATION OF SELECTION OF KPMG AS INDEPENDENT AUDITORS. MGMT Yes For For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. MGMT Yes Abstain Against OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 1 Year No Recom. OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 REPORT ON POLITICAL EXPENDITURES AND SPENDING PROCESSES. Shareholder Yes Against For OCCIDENTAL PETROLEUM CORPORATION OXY 06-May-2011 REQUIRED NOMINATION OF DIRECTOR WITH ENVIRONMENTAL EXPERTISE. Shareholder Yes Against For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: BERT H. MACKIE MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: DAVID J. TIPPECONNIC MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: EDUARDO A. RODRIGUEZ MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: GARY D. PARKER MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: GERALD B. SMITH MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: JAMES C. DAY MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: JIM W. MOGG MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: JOHN W. GIBSON MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: JULIE H. EDWARDS MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: PATTYE L. MOORE MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ELECTION OF DIRECTOR: WILLIAM L. FORD MGMT Yes For For ONEOK, INC. OKE 25-May-2011 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DEC 31, 2011. MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For ONEOK, INC. OKE 25-May-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: ROBERT G. BOHN MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: LINDA S. HARTY MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: WILLIAM E. KASSLING MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: KLAUS-PETER MULLER MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: CANDY M. OBOURN MGMT Yes Withheld Against PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: JOSEPH M. SCAMINACE MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: WOLFGANG R. SCHMITT MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: AKE SVENSSON MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: MARKOS I. TAMBAKERAS MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: JAMES L. WAINSCOTT MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 ELECTION OF DIRECTOR: DONALD E. WASHKEWICZ MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2011. MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 APPROVAL OF THE PARKER-HANNIFIN CORPORATION 2 MGMT Yes For For PARKER-HANNIFIN CORPORATION PH 27-Oct-2010 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. Shareholder Yes Against For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: GREGORY H. BOYCE MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: WILLIAM A. COLEY MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: WILLIAM E. JAMES MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: ROBERT B. KARN III MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: M. FRANCES KEETH MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: HENRY E. LENTZ MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: ROBERT A. MALONE MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: WILLIAM C. RUSNACK MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: JOHN F. TURNER MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: SANDRA A. VAN TREASE MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ELECTION OF DIRECTOR: ALAN H. WASHKOWITZ MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For PEABODY ENERGY CORPORATION BTU 03-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against PEABODY ENERGY CORPORATION BTU 03-May-2011 APPROVAL OF PEABODY'S 2011 LONG-TERM EQUITY INCENTIVE PLAN. MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: GEORGE A. LORCH MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: IAN C. READ MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: JAMES M. KILTS MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: JOHN P. MASCOTTE MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: M. ANTHONY BURNS MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: MICHAEL S. BROWN MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: STEPHEN W. SANGER MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: W. DON CORNWELL MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ELECTION OF DIRECTOR: WILLIAM H. GRAY III MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For PFIZER INC. PFE 28-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT Yes Abstain Against PFIZER INC. PFE 28-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 1 Year Against PFIZER INC. PFE 28-Apr-2011 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 SHAREHOLDER PROPOSAL REGARDING PUBLIC POLICY INITIATIVES. Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 SHAREHOLDER PROPOSAL REGARDING PHARMACEUTICAL PRICE RESTRAINTS. Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Yes Against For PFIZER INC. PFE 28-Apr-2011 SHAREHOLDER PROPOSAL REGARDING ANIMAL RESEARCH Shareholder Yes Against For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: BARBARA L. RAMBO MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: BARRY LAWSON WILLIAMS MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: C. LEE COX MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: DAVID R. ANDREWS MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: FORREST E. MILLER MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: LEWIS CHEW MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: MARYELLEN C. HERRINGER MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: PETER A. DARBEE MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: RICHARD A. MESERVE MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: ROGER H. KIMMEL MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ELECTION OF DIRECTOR: ROSENDO G. PARRA MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT Yes For For PG&E CORPORATION PCG 69331C108 11-May-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT Yes 3 Years Against PG&E CORPORATION PCG 69331C108 11-May-2011 INDEPENDENT BOARD CHAIRMAN Shareholder Yes Against For PG&E CORPORATION PCG 69331C108 11-May-2011 NEUTRAL PG&E PERSONNEL POLICIES Shareholder Yes Against For PRECISION CASTPARTS CORP. PCP 10-Aug-2010 ELECTION OF DIRECTOR: DANIEL J. MURPHY MGMT Yes For For PRECISION CASTPARTS CORP. PCP 10-Aug-2010 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER MGMT Yes For For PRECISION CASTPARTS CORP. PCP 10-Aug-2010 ELECTION OF DIRECTOR: RICHARD L. WAMBOLD MGMT Yes For For PRECISION CASTPARTS CORP. PCP 10-Aug-2010 ELECTION OF DIRECTOR: TIMOTHY A. WICKS MGMT Yes For For PRECISION CASTPARTS CORP. PCP 10-Aug-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For PRECISION CASTPARTS CORP. PCP 10-Aug-2010 SHAREHOLDER PROPOSAL REGARDING CLASSIFIED BOARD STRUCTURE Shareholder Yes For Against PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: CHRISTINE A. POON MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: GASTON CAPERTON MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: GILBERT F. CASELLAS MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: GORDON M. BETHUNE MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: JAMES A. UNRUH MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: JOHN R. STRANGFELD MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: KARL J. KRAPEK MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: MARK B. GRIER MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: MARTINA HUND-MEJEAN MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ELECTION OF DIRECTOR: WILLIAM H. GRAY III MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 ADVISORY VOTE ON FREQUENCY. MGMT Yes 3 Years Against PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 SHAREHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTING. Shareholder Yes For For PRUDENTIAL FINANCIAL, INC. PRU 10-May-2011 SHAREHOLDER PROPOSAL REGARDING LOBBYING CONTRIBUTIONS & EXPENDITURES. Shareholder Yes Against For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 24-May-2011 ELECTION OF DIRECTOR: A. ALEXANDER WILHELMSEN MGMT Yes For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 24-May-2011 ELECTION OF DIRECTOR: EYAL OFER MGMT Yes For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 24-May-2011 ELECTION OF DIRECTOR: LAURA D.B. LAVIADA MGMT Yes For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 24-May-2011 ELECTION OF DIRECTOR: WILLIAM K. REILLY MGMT Yes For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 24-May-2011 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT Yes For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 24-May-2011 ADVISORY VOTE REGARDING THE FREQUENCY OF ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION. MGMT Yes 3 Years For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 24-May-2011 RATIFICATION OF THE APPOINTMENT OF PWC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For ROYAL CARIBBEAN CRUISES LTD. RCL V7780T103 24-May-2011 THE SHAREHOLDER PROPOSAL SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Yes Against For SCANA CORPORATION SCG 80589M102 21-Apr-2011 ELECTION OF DIRECTOR: BILL L. AMICK* MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 ELECTION OF DIRECTOR: SHARON A. DECKER* MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 ELECTION OF DIRECTOR: D. MAYBANK HAGOOD* MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 ELECTION OF DIRECTOR: WILLIAM B. TIMMERMAN* MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 ELECTION OF DIRECTOR: KEVIN B. MARSH** MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 APPROVAL OF AMENDMENT TO DIRECTOR COMPENSATION AND DEFERRAL PLAN MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION TO INCREASE AUTHORIZED SHARES FROM 150,000,,000,000 MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 APPROVAL OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION MGMT Yes For For SCANA CORPORATION SCG 80589M102 21-Apr-2011 ADVISORY (NON-BINDING) VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION VOTE MGMT Yes 3 Years For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: ALAN L. BOECKMANN MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: CARLOS RUIZ MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: DONALD E. FELSINGER MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: JAMES G. BROCKSMITH JR. MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: LUIS M. TELLEZ MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: LYNN SCHENK MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: NEAL E. SCHMALE MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: WILFORD D. GODBOLD JR. MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: WILLIAM C. RUSNACK MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: WILLIAM D. JONES MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: WILLIAM G. OUCHI MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ELECTION OF DIRECTOR: WILLIAM P. RUTLEDGE MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For SEMPRA ENERGY SRE 13-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against SEMPRA ENERGY SRE 13-May-2011 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against SEMPRA ENERGY SRE 13-May-2011 SHAREHOLDER PROPOSAL TO ALLOW SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For SEMPRA ENERGY SRE 13-May-2011 SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS. Shareholder Yes Against For SEMPRA ENERGY SRE 13-May-2011 SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY. Shareholder Yes Against For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: DANIEL R. HESSE MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: FRANK IANNA MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: GORDON M. BETHUNE MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: LARRY C. GLASSCOCK MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: ROBERT R. BENNETT MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: RODNEY O'NEAL MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: SVEN-CHRISTER NILSSON MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: V. JANET HILL MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 ELECTION OF DIRECTOR: WILLIAM R. NUTI MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2011. MGMT Yes For For SPRINT NEXTEL CORPORATION S 10-May-2011 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, OUR EXECUTIVE COMPENSATION. MGMT Yes Against Against SPRINT NEXTEL CORPORATION S 10-May-2011 TO RECOMMEND, BY A NON-BINDING ADVISORY VOTE, THE FREQUENCY OF ADVISORY VOTES ON OUR EXECUTIVE COMPENSATION. MGMT Yes 1 Year For SPRINT NEXTEL CORPORATION S 10-May-2011 TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING POLITICAL CONTRIBUTIONS. Shareholder Yes Against For SPRINT NEXTEL CORPORATION S 10-May-2011 TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING THE RETENTION OF EQUITY AWARDS. Shareholder Yes Against For SPRINT NEXTEL CORPORATION S 10-May-2011 TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING CHANGE TO A VOTING REQUIREMENT. Shareholder Yes Against For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: A. FAWCETT MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: C. LAMANTIA MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: D. GRUBER MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: G. SUMME MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: J. HOOLEY MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: K. BURNES MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: L. HILL MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: P. COYM MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: R. KAPLAN MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: R. SERGEL MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: R. SKATES MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 ELECTION OF DIRECTOR: R. WEISSMAN MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION MGMT Yes Abstain Against STATE STREET CORPORATION STT 18-May-2011 TO APPROVE AN ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY PROPOSALS ON EXECUTIVE COMPENSATION MGMT Yes 3 Years Against STATE STREET CORPORATION STT 18-May-2011 TO APPROVE THE 2 MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011 MGMT Yes For For STATE STREET CORPORATION STT 18-May-2011 TO ACT ON A SHAREHOLDER PROPOSAL RELATING TO DISCLOSURE OF CERTAIN POLITICAL CONTRIBUTIONS Shareholder Yes Against For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: DANIEL H. SCHULMAN MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: DAVID L. MAHONEY MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: ENRIQUE SALEM MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: FRANK E. DANGEARD MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: JOHN W. THOMPSON MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: MICHAEL A. BROWN MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: ROBERT S. MILLER MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: STEPHEN M. BENNETT MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: V. PAUL UNRUH MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 ELECTION OF DIRECTOR: WILLIAM T. COLEMAN III MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 AMENDMENT TO OUR 2, AS AMENDED, TO INCREASE THE NUMBER OF AUTHORIZED SHARES ISSUABLE BY 55,000,000. MGMT Yes For For SYMANTEC CORPORATION SYMC 20-Sep-2010 AMENDMENT TO OUR 2, TO INCREASE NUMBER OF AUTHORIZED SHARES ISSUABLE THEREUNDER BY 20,000,000. MGMT Yes For For SYSCO CORPORATION SYY 12-Nov-2010 ELECTION OF DIRECTOR: HANS-JOACHIM KOERBER MGMT Yes For For SYSCO CORPORATION SYY 12-Nov-2010 ELECTION OF DIRECTOR: JACKIE M. WARD MGMT Yes For For SYSCO CORPORATION SYY 12-Nov-2010 ELECTION OF DIRECTOR: JOHN M. CASSADAY MGMT Yes For For SYSCO CORPORATION SYY 12-Nov-2010 ELECTION OF DIRECTOR: MANUEL A. FERNANDEZ MGMT Yes For For SYSCO CORPORATION SYY 12-Nov-2010 TO APPROVE AN AMENDMENT TO THE SYSCO CORPORATION 1974 EMPLOYEES' STOCK PURCHASE PLAN TO RESERVE 5,000, MGMT Yes For For SYSCO CORPORATION SYY 12-Nov-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ACCOUNTANTS FOR FISCAL 2011. MGMT Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 ELECTION OF DIRECTOR: J. JOE RICKETTS MGMT Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 ELECTION OF DIRECTOR: DAN W. COOK III MGMT Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 ELECTION OF DIRECTOR: JOSEPH H. MOGLIA MGMT Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 ELECTION OF DIRECTOR: WILBUR J. PREZZANO MGMT Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 AN ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 LONG-TERM INCENTIVE PLAN. REAPPROVAL OF THE PERFORMANCE-BASED COMPENSATION MEASURES TO BE USED UNDER THE COMPANY'S LONG-TERM INCENTIVE PLAN, AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. MGMT Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 MANAGEMENT INCENTIVE PLAN. REAPPROVAL OF THE PERFORMANCE-BASED COMPENSATION MEASURES TO BE USED UNDER THE COMPANY'S MANAGEMENT INCENTIVE PLAN, AS REQUIRED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE. MGMT Yes For For TD AMERITRADE HOLDING CORPORATION AMTD 87236Y108 16-Feb-2011 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: ALEXIS M. HERMAN MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: BARRY DILLER MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: DONALD F. MCHENRY MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: DONALD R. KEOUGH MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: EVAN G. GREENBERG MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: HERBERT A. ALLEN MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: HOWARD G. BUFFETT MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: JACOB WALLENBERG MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: JAMES B. WILLIAMS MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: JAMES D. ROBINSON III MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: MUHTAR KENT MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: PETER V. UEBERROTH MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: RONALD W. ALLEN MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ELECTION OF DIRECTOR: SAM NUNN MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY TO PRESERVE THE TAX DEDUCTIBILITY OF THE AWARDS MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 APPROVAL OF THE PERFORMANCE MEASURES AVAILABLE UNDER THE COCA-COLA COMPANY 1 MGMT Yes For For THE COCA-COLA COMPANY KO 27-Apr-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY ON PAY VOTE) MGMT Yes Abstain Against THE COCA-COLA COMPANY KO 27-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE SAY ON PAY VOTE MGMT Yes 3 Years Against THE COCA-COLA COMPANY KO 27-Apr-2011 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Yes Against For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: ANDREW N. LIVERIS MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: BARBARA H. FRANKLIN MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: DENNIS H. REILLEY MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JACQUELINE K. BARTON MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JAMES A. BELL MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JAMES M. RINGLER MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JEFF M. FETTIG MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JENNIFER M. GRANHOLM MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: JOHN B. HESS MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: PAUL G. STERN MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: PAUL POLMAN MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ELECTION OF DIRECTOR: RUTH G. SHAW MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For THE DOW CHEMICAL COMPANY DOW 12-May-2011 FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years For THE DOW CHEMICAL COMPANY DOW 12-May-2011 STOCKHOLDER PROPOSAL ON SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: CLAES DAHLBACK MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: GARY D. COHN MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: JAMES A. JOHNSON MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: JAMES J. SCHIRO MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: JOHN H. BRYAN MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: LAKSHMI N. MITTAL MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: LOIS D. JULIBER MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: STEPHEN FRIEDMAN MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ELECTION OF DIRECTOR: WILLIAM W. GEORGE MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION MATTERS (SAY ON PAY) MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 ADVISORY VOTE ON THE FREQUENCY OF SAY ON PAY MGMT Yes 3 Years Against THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2 MGMT Yes For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Yes Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS Shareholder Yes Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Yes Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 SHAREHOLDER PROPOSAL REGARDING A REPORT ON SENIOR EXECUTIVE COMPENSATION Shareholder Yes Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 SHAREHOLDER PROPOSAL REGARDING A REPORT ON CLIMATE CHANGE RISK DISCLOSURE Shareholder Yes Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 06-May-2011 SHAREHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS Shareholder Yes Against For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: ANGELA F. BRALY MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: ERNESTO ZEDILLO MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: KENNETH I. CHENAULT MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: MARY A. WILDEROTTER MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: RAJAT K. GUPTA MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: ROBERT A. MCDONALD MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: SCOTT D. COOK MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For THE PROCTER & GAMBLE COMPANY PG 12-Oct-2010 SHAREHOLDER PROPOSAL - CUMULATIVE VOTING Shareholder Yes Against For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: AYLWIN B. LEWIS MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: FRED H. LANGHAMMER MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: JOHN E. BRYSON MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: JOHN S. CHEN MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: JUDITH L. ESTRIN MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: ORIN C. SMITH MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: ROBERT A. IGER MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: SHERYL K. SANDBERG MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: STEVEN P. JOBS MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 ELECTION OF DIRECTOR: SUSAN E. ARNOLD MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2011. MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO APPROVE THE 2 MGMT Yes For For THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MGMT Yes Against Against THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO APPROVE HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. MGMT Yes 1 Year For THE WALT DISNEY COMPANY DIS 23-Mar-2011 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE TESTS FOR RESTRICTED STOCK UNITS. Shareholder Yes Against For THE WESTERN UNION COMPANY WU 20-May-2011 ELECTION OF DIRECTOR: HIKMET ERSEK MGMT Yes For For THE WESTERN UNION COMPANY WU 20-May-2011 ELECTION OF DIRECTOR: JACK M. GREENBERG MGMT Yes For For THE WESTERN UNION COMPANY WU 20-May-2011 ELECTION OF DIRECTOR: LINDA FAYNE LEVINSON MGMT Yes For For THE WESTERN UNION COMPANY WU 20-May-2011 RATIFICATION OF SELECTION OF AUDITORS MGMT Yes For For THE WESTERN UNION COMPANY WU 20-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT Yes Abstain Against THE WESTERN UNION COMPANY WU 20-May-2011 ADVISORY VOTE ON THE FREQUENCY OF THE VOTE ON EXECUTIVE COMPENSATION MGMT Yes 3 Years Against THE WESTERN UNION COMPANY WU 20-May-2011 STOCKHOLDER PROPOSAL REGARDING THE ELIMINATION OF THE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder Yes For Against THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 ELECTION OF DIRECTOR: ALAN S. ARMSTRONG MGMT Yes For For THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 ELECTION OF DIRECTOR: FRANK T. MACINNIS MGMT Yes For For THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 ELECTION OF DIRECTOR: JANICE D. STONEY MGMT Yes For For THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 ELECTION OF DIRECTOR: JOSEPH R. CLEVELAND MGMT Yes For For THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 ELECTION OF DIRECTOR: JUANITA H. HINSHAW MGMT Yes For For THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 ELECTION OF DIRECTOR: LAURA A. SUGG MGMT Yes For For THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2011. MGMT Yes For For THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes For For THE WILLIAMS COMPANIES, INC. WMB 19-May-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years Against TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: CAROLE BLACK MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: DAVID C. CHANG MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: DON LOGAN MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: DONNA A. JAMES MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: EDWARD D. SHIRLEY MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: GLENN A. BRITT MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: JOHN E. SUNUNU MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: PETER R. HAJE MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: THOMAS H. CASTRO MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ELECTION OF DIRECTOR: WAYNE H. PACE MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 APPROVAL OF THE TIME WARNER CABLE INC. 2 MGMT Yes For For TIME WARNER CABLE INC TWC 88732J207 19-May-2011 APPROVAL OF THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION MGMT Yes Abstain Against TIME WARNER CABLE INC TWC 88732J207 19-May-2011 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MGMT Yes 3 Years Against TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: DEBORAH C. WRIGHT MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: FRANK J. CAUFIELD MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: FRED HASSAN MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: JAMES L. BARKSDALE MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: JEFFREY L. BEWKES MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: JESSICA P. EINHORN MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: KENNETH J. NOVACK MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: MATHIAS DOPFNER MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: MICHAEL A. MILES MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: PAUL D. WACHTER MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: ROBERT C. CLARK MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ELECTION OF DIRECTOR: WILLIAM P. BARR MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes Abstain Against TIME WARNER INC. TWX 20-May-2011 ADVISORY VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years For TIME WARNER INC. TWX 20-May-2011 APPROVAL OF AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO REMOVE ABSOLUTE MAJORITY VOTE PROVISIONS IN THE FORM ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX B. MGMT Yes For For TIME WARNER INC. TWX 20-May-2011 STOCKHOLDER PROPOSAL ON SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Yes Against For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 18-May-2011 ELECTION OF DIRECTOR: FRANCOIS J. CASTAING MGMT Yes For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 18-May-2011 ELECTION OF DIRECTOR: MICHAEL R. GAMBRELL MGMT Yes For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 18-May-2011 ELECTION OF DIRECTOR: PAUL H. O'NEILL MGMT Yes For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 18-May-2011 THE RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS OF TRW AUTOMOTIVE HOLDINGS CORP. FOR 2011. MGMT Yes For For TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 18-May-2011 THE APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. MGMT Yes Against Against TRW AUTOMOTIVE HOLDINGS CORP. TRW 87264S106 18-May-2011 THE APPROVAL, ON AN ADVISORY BASIS, OF THE PRESENTATION TO STOCKHOLDERS OF AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION EVERY ONE, TWO, OR THREE YEARS. MGMT Yes 3 Years For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO APPROVE THE ANNUAL REPORT, THE PARENT COMPANY FINANCIAL STATEMENTS OF TYCO INTERNATIONAL LTD ("TYCO") AND FINANCIAL STATEMENTS FOR YEAR ENDED SEPTEMBER 24, 2010. MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO DISCHARGE THE BOARD OF DIRECTORS FROM LIABILITY FOR THE FINANCIAL YEAR ENDED SEPTEMBER 24, 2010. MGMT Yes Abstain Against TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: EDWARD D. BREEN MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: MICHAEL E. DANIELS MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: BRIAN DUPERREAULT MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: BRUCE S. GORDON MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: RAJIV L. GUPTA MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: JOHN A. KROL MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: BRENDAN R. O'NEILL MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: DINESH PALIWAL MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: SANDRA S. WIJNBERG MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 ELECTION OF DIRECTOR: R. DAVID YOST MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO ELECT DELOITTE AG (ZURICH) AS STATUTORY AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO ELECT PRICEWATERHOUSECOOPERS AG (ZURICH) AS SPECIAL AUDITORS UNTIL THE NEXT ANNUAL GENERAL MEETING. MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO APPROVE THE ALLOCATION OF FISCAL YEAR 2010 RESULTS. MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO APPROVE THE PAYMENT OF AN ORDINARY CASH DIVIDEND IN THE AMOUNT OF $1.00 PER SHARE TO BE MADE OUT OF TYCO'S "CONTRIBUTED SURPLUS" EQUITY POSITION IN ITS STATUTORY ACCOUNTS. MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 APPROVAL OF AN AMENDMENT TO TYCO'S ARTICLES OF ASSOCIATION TO RENEW THE AMOUNT OF AUTHORIZED SHARE CAPITAL. MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO APPROVE THE CANCELLATION OF REPURCHASED TREASURY SHARES. MGMT Yes For For TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO CAST A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT Yes Abstain Against TYCO INTERNATIONAL LTD. TYC H89128104 09-Mar-2011 TO CAST A NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF THE EXECUTIVE COMPENSATION VOTE. MGMT Yes 3 Years For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: CRAIG D. SCHNUCK MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: DAVID B. O'MALEY MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: JERRY W. LEVIN MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: JOEL W. JOHNSON MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: PATRICK T. STOKES MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: RICHARD G. REITEN MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: RICHARD K. DAVIS MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ELECTION OF DIRECTOR: Y. MARC BELTON MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. MGMT Yes For For U.S. BANCORP USB 19-Apr-2011 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MGMT Yes 3 Years For U.S. BANCORP USB 19-Apr-2011 SHAREHOLDER PROPOSAL: ANNUAL ADVISORY VOTE ON DIRECTOR COMPENSATION. Shareholder Yes Against For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: A.H. CARD, JR. MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: A.W. DUNHAM MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: C.C. KRULAK MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: E.B. DAVIS, JR. MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: J.H. VILLARREAL MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: J.R. HOPE MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: J.R. YOUNG MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: M.R. MCCARTHY MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: M.W. MCCONNELL MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: S.R. ROGEL MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: T.F. MCLARTY III MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 ELECTION OF DIRECTOR: T.J. DONOHUE MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION ("SAY ON FREQUENCY"). MGMT Yes 3 Years Against UNION PACIFIC CORPORATION UNP 05-May-2011 COMPANY PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: ACTIONS ADVERSELY AFFECTING PREFERRED STOCK. MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 COMPANY PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: REMOVAL OF DIRECTORS. MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 COMPANY PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO REDUCE SHAREHOLDER VOTING REQUIREMENTS RELATED TO: CHANGING THE AUTHORIZED AMOUNT OF CAPITAL STOCK. MGMT Yes For For UNION PACIFIC CORPORATION UNP 05-May-2011 SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT DIRECTOR TO SERVE AS CHAIRMAN OF THE BOARD IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Yes Against For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: ANDRE VILLENEUVE MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: CHARLES R. LEE MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: EDWARD A. KANGAS MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: ELLEN J. KULLMAN MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: H. PATRICK SWYGERT MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: HAROLD MCGRAW III MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: JAMIE S. GORELICK MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: JOHN V. FARACI MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: RICHARD B. MYERS MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 APPROVAL OF AMENDMENT TO 2005 LONG-TERM INCENTIVE PLAN MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT Yes For For UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT Yes 3 Years No Recom. UNITED TECHNOLOGIES CORPORATION UTX 13-Apr-2011 SHAREOWNER PROPOSAL CONCERNING ADDITIONAL SHARE RETENTION REQUIREMENT FOR SENIOR EXECUTIVES Shareholder Yes Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: GLENN M. RENWICK MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: MICHELE J. HOOPER MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: RICHARD T. BURKE MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: ROBERT J. DARRETTA MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: RODGER A. LAWSON MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF EXECUTIVE COMPENSATION. MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 RECOMMENDATION, BY A NON-BINDING ADVISORY VOTE, OF THE FREQUENCY OF HOLDING A SAY-ON-PAY VOTE. MGMT Yes 3 Years Against UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 APPROVAL OF THE UNITEDHEALTH GROUP 2 MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 APPROVAL OF AN AMENDMENT TO THE UNITEDHEALTH GROUP 1 MGMT Yes For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 23-May-2011 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: HUGH B. PRICE MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: JOHN W. SNOW MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: JOSEPH NEUBAUER MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: LOWELL C. MCADAM MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: M. FRANCES KEETH MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: RICHARD L. CARRION MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: ROBERT W. LANE MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: RODNEY E. SLATER MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ELECTION OF DIRECTOR: SANDRA O. MOOSE MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ADVISORY VOTE RELATED TO EXECUTIVE COMPENSATION MGMT Yes For For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 ADVISORY VOTE RELATED TO FUTURE VOTES ON EXECUTIVE COMPENSATION MGMT Yes 3 Years Against VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 DISCLOSE PRIOR GOVERNMENT SERVICE Shareholder Yes Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 PERFORMANCE STOCK UNIT PERFORMANCE THRESHOLDS Shareholder Yes Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 CUMULATIVE VOTING Shareholder Yes Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 05-May-2011 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Yes Against For WELLPOINT, INC. WLP 94973V107 17-May-2011 ELECTION OF DIRECTOR: ANGELA F. BRALY MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 ELECTION OF DIRECTOR: WARREN Y. JOBE MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 ELECTION OF DIRECTOR: WILLIAM G. MAYS MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 ELECTION OF DIRECTOR: WILLIAM J. RYAN MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 REMOVING SUPERMAJORITY VOTING REQUIREMENTS FOR RESTRICTIONS ON OWNERSHIP AND TRANSFER OF STOCK, VOTING RIGHTS OF SHARES AND NUMBER OF DIRECTORS. MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 REMOVING SUPERMAJORITY VOTING REQUIREMENTS FOR REMOVAL OF DIRECTORS AND FOR CERTAIN BUSINESS COMBINATIONS AND OTHER SUPERMAJORITY PROVISIONS. MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 REMOVING CERTAIN RESTRICTIONS ON OWNERSHIP OF SHARES. MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 DELETING CERTAIN OBSOLETE PROVISIONS. MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 DELETING OTHER OBSOLETE PROVISIONS AND MAKING CONFORMING CHANGES. MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT Yes For For WELLPOINT, INC. WLP 94973V107 17-May-2011 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT Yes 3 Years Against WELLPOINT, INC. WLP 94973V107 17-May-2011 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING A FEASIBILITY STUDY FOR CONVERTING TO NONPROFIT STATUS. Shareholder Yes Against For WELLPOINT, INC. WLP 94973V107 17-May-2011 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO CHANGE OUR JURISDICTION OF INCORPORATION FROM INDIANA TO DELAWARE. Shareholder Yes Against For WELLPOINT, INC. WLP 94973V107 17-May-2011 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO SEPARATE THE CHAIR AND CEO POSITIONS. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: DONALD M. JAMES MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: JOHN D. BAKER II MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: JOHN G. STUMPF MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: JOHN S. CHEN MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: LLOYD H. DEAN MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: MACKEY J. MCDONALD MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: NICHOLAS G. MOORE MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: STEPHEN W. SANGER MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: SUSAN E. ENGEL MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ELECTION OF DIRECTOR: SUSAN G. SWENSON MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 ADVISORY PROPOSAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING NAMED EXECUTIVES' COMPENSATION. MGMT Yes 3 Years Against WELLS FARGO & COMPANY WFC 03-May-2011 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2011. MGMT Yes For For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL REGARDING AN AMENDMENT TO THE COMPANY'S BY-LAWS TO ALLOW HOLDERS OF 10% OF THE COMPANY'S COMMON STOCK TO CALL SPECIAL MEETINGS OF STOCKHOLDERS. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON DIRECTOR COMPENSATION. Shareholder Yes Against For WELLS FARGO & COMPANY WFC 03-May-2011 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Shareholder Yes Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JPMorgan Value Opportunities Fund, Inc. (Registrant) ByJeffrey L. Steele President, Director and Principal Executive Officer Date:August 25, 2011
